Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Strong et al. (US 10104608 B2) in view of Raghuramu et al. (US 20200322369 A1).
Regarding claim 1, Strong teaches a method (Method for Enhanced Mesh Networking of Fig. 6), comprising: 
receiving, by a device, one or more of data (For example, S210 may include collecting network data from a smartphone as a user moves around in a mesh network, col 17, lines 31-33) identifying a quantity of wireless network devices available for service in a geographical location, distance data identifying distances from the wireless network devices to the geographical location, data identifying signal strengths of the wireless network devices at the geographical location, carrier data identifying wireless and wireline carriers for the wireless network devices, or path data identifying wireline paths for the wireless network devices and wireline network devices (S230 functions to determine paths across the network (e.g., across the mesh and/or Ethernet links) for a given source and destination, col 18, lines 54-57); 
assigning, by the device, scores to the one or more of the quantity, the distance data, the signal strengths, the carrier data, or the path data to generate a plurality of scores (After the Bifrost metric has been calculated for a given link (e.g., defining the link cost), it's added to the sum of previous metrics along the path, such that the eventual metric becomes a path integral for Bifrost metric values along the path e.g., defining the path cost, col 10, lines 1-5).
However, Strong does not teach combining, by the device, the plurality of scores to generate a diversity risk score for the geographical location; comparing, by the device, the diversity risk score to a diversity risk threshold scale; determining, by the device, whether the diversity risk score satisfies one or more thresholds of the diversity risk threshold scale based on comparing the diversity risk score to the diversity risk threshold scale; and performing, by the device, one or more actions based on whether the diversity risk score satisfies the one or more thresholds of the diversity risk threshold scale.
In an analogous art, Raghuramu teaches combining, by the device, the plurality of scores to generate a diversity risk score for the geographical location (A risk score or risk associated with each network portion can then be determined based on the individual risk for each entity, entity type information, the network structure, sensitivity, other factors, [0040]; and network segmentation is performed based on where a device is located e.g., a specific location or a specific floor, [0070]); 
comparing, by the device, the diversity risk score to a diversity risk threshold scale (In response to a risk associated with an entity e.g., based on one or more vulnerabilities and above a threshold, embodiments may automatically isolate selected entity types e.g., based on a high-risk vulnerability, [0048]); 
determining, by the device, whether the diversity risk score satisfies one or more thresholds of the diversity risk threshold scale based on comparing the diversity risk score to the diversity risk threshold scale (Sensitive or critical entities can be identified and visually flagged when within a network portion that has non-sensitive, non-critical devices, or vulnerable devices e.g., above a risk threshold, [0061]); and 
performing, by the device, one or more actions based on whether the diversity risk score satisfies the one or more thresholds of the diversity risk threshold scale (use active scanning and probing and take active actions in response to a network portion risk exceeding a threshold or a network portion that is high risk being able to communicate with a high sensitivity network portion, [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the path of Strong with the risk of Raghuramu to provide a methods and a system for preventing the spreading of an infection of a device or an attack through a network suggested.

Regarding claim 2, Strong as modified by Raghuramu teaches the method of claim 1, further comprising: monitoring performance of the one or more actions to identify an additional action (For example, the method 200 may include measuring the network's total throughput, or a weighted average of throughput per node; weighted by node importance and/or traffic, Strong col 19, lines 38-41); and performing the additional action (S240 may additionally or alternatively include optimizing client links by moving client devices from one node to others, Strong col 19, lines 46-48).

Regarding claim 3, Strong as modified by Raghuramu teaches the method of claim 1, wherein performing the one or more actions comprises one or more of: causing one or more parameters to be changed for one of the wireless network devices (S240 may include modifying any aspect of node-to-client-device communication; for example, QoS parameters, connection type (e.g., 802.11g vs. n vs. ac), connection modality (e.g., Ethernet vs. Wi-Fi vs. Bluetooth), connection speed, etc., Strong col 19, lines 42-46); causing traffic to be rerouted from a path associated with one of the wireless network devices to a different path; or causing adjustment of one or more antennas for one of the wireless network devices.
Regarding claim 4, Strong as modified by Raghuramu teaches the method of claim 1, wherein performing the one or more actions comprises one or more of: deploying a temporary cell at the geographical location; causing a technician to be dispatched to service one of the wireless network devices; causing a new path to be installed for one of the wireless network devices; or placing an order for a new wireless network device (Router channels may also be modified at any time. For example, a router 110 having selected a channel by the technique described in the preceding paragraph may switch its 5 GHz channel in response to heavy traffic on that channel by client devices. Note that in this case, the router 110 may additionally need to change its 2.4 GHz channel as well (as the router 110 may have to communicate with other nodes on the 2.4 GHz band now instead of the 5 GHz band, such as if the other nodes are not operating on its new 5 GHz channel, Strong col 6, lines 29-38).

Regarding claim 5, Strong as modified by Raghuramu teaches the method of claim 1, wherein the geographical location is associated with an entity associated with the wireless network devices and the wireline network devices (For example, a management application operable on a device for which location data is desired may collect (and potentially analyzed and/or transmit) data that may be used to perform device localization…Routers 110 may communicate to each other and/or to client devices (represented by the circle ‘D’ symbol) in any manner, e.g., 2.4 GHz Wi-Fi, 5 GHz Wi-Fi, Bluetooth, wired Ethernet, Strong col 5, lines 39-42).

Regarding claim 8, Strong teaches a device (e.g. smart router 110 of Fig. 3), comprising: one or more processors (ARM processor of Fig. 3) configured to: 
receive one or more of data (Collecting network data from a smartphone as a user moves around in a mesh network, col 17, lines 31-33) identifying a quantity of wireless network devices available for service in a geographical location, distance data identifying distances from the wireless network devices to the geographical location, data identifying signal strengths of the wireless network devices at the geographical location, carrier data identifying wireless and wireline carriers for the wireless network devices, or path data identifying wireline paths for the wireless network devices and wireline network devices (S230 functions to determine paths across the network (e.g., across the mesh and/or Ethernet links) for a given source and destination, col 18, lines 54-57); 
assign scores to the one or more of the quantity, the distance data, the signal strengths, the carrier data, or the path data to generate a plurality of scores (After the Bifrost metric has been calculated for a given link (e.g., defining the link cost), it's added to the sum of previous metrics along the path, such that the eventual metric becomes a path integral for Bifrost metric values along the path e.g., defining the path cost, col 10, lines 1-5). 
However, Strong does not teach combine the plurality of scores to generate a diversity risk score for the geographical location; compare the diversity risk score to a diversity risk threshold scale; determine whether the diversity risk score satisfies one or more thresholds of the diversity risk threshold scale based on comparing the diversity risk score to the diversity risk threshold scale; perform one or more actions based on whether the diversity risk score satisfies the one or more thresholds of the diversity risk threshold scale; and monitor performance of the one or more actions.
In an analogous art, Raghuramu teaches combine the plurality of scores to generate a diversity risk score for the geographical location (A risk score or risk associated with each network portion can then be determined based on the individual risk for each entity, entity type information, the network structure, sensitivity, other factors, [0040]; and network segmentation is performed based on where a device is located e.g., a specific location or a specific floor, [0070]); compare the diversity risk score to a diversity risk threshold scale (In response to a risk associated with an entity e.g., based on one or more vulnerabilities and above a threshold, embodiments may automatically isolate selected entity types e.g., based on a high-risk vulnerability, [0048]); 
determine whether the diversity risk score satisfies one or more thresholds of the diversity risk threshold scale based on comparing the diversity risk score to the diversity risk threshold scale (Sensitive or critical entities can be identified and visually flagged when within a network portion that has non-sensitive, non-critical devices, or vulnerable devices e.g., above a risk threshold, [0061]); perform one or more actions based on whether the diversity risk score satisfies the one or more thresholds of the diversity risk threshold scale (Embodiments are able to use active scanning and probing and take active actions in response to a network portion risk exceeding a threshold or a network portion that is high risk being able to communicate with a high sensitivity network portion, [0064]); and monitor performance of the one or more actions (The one or more passive actions may include monitoring or logging communications of one or more entities or a portion of a network portion, sending communications of an entity to another entity, [0122]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the path of Strong with the risk of Raghuramu to provide a methods and a system for preventing the spreading of an infection of a device or an attack through a network suggested.

Regarding claim 9, Strong as modified by Raghuramu teaches the device of claim 8, Raghuramu  further teaches wherein the one or more thresholds include: a first threshold of the diversity risk threshold scale that is associated with a first diversity risk level, a second threshold of the diversity risk threshold scale that is associated with a second diversity risk level that is less than the first diversity risk level, and a third threshold of the diversity risk threshold scale that is associated a third diversity risk level that is less than the second diversity risk level (Embodiments are able to use active scanning and probing and take active actions in response to a network portion risk exceeding a threshold or a network portion that is high risk being able to communicate with a high sensitivity network portion, Raghuramu [0064]).

Regarding claim 10, Strong as modified by Raghuramu teaches the device of claim 8, wherein the one or more processors are configured to, when performing the one or more actions: cause one or more parameters to be changed for one of the wireless network devices (For example, S240 may include directing a user to rotate and/or relocate one or more nodes of the network in order to increase network efficiency, Strong col 20, lines 22-24); receive feedback associated with causing the one or more parameters to be changed (In a second example, the user can confirm that the network configuration performed by the earlier steps are appropriate, Strong col 20, lines 34-36); and cause the one or more parameters to be further changed for the one of the wireless network devices based on the feedback (The method 200 (and/or any suitable elements thereof) can be performed once, repeatedly (e.g., periodically, sporadically, in response to trigger occurrence, etc.), and/or with any other suitable timing, Strong col 20, lines 43-46).

Regarding claim 11, Strong as modified by Raghuramu teaches the device of claim 8, wherein the one or more processors are configured to, when performing the one or more actions: cause traffic to be rerouted from a path associated with one of the wireless network devices to a different path (S240 may additionally or alternatively include requesting any type of user network configuration intervention (including providing instructions for changing network device configurations in software, rerouting Ethernet cables, moving wireless access points, Strong col 20, lines 25-29); receive feedback associated with causing the traffic to be rerouted from the path associated with the one of the wireless network devices to the different path (In a second example, the user can confirm that the network configuration performed by the earlier steps are appropriate, Strong col 20, lines 34-36); and cause traffic to be rerouted from the path associated with the one of the wireless network devices to another different path based on the feedback (e.g., periodically, sporadically, in response to trigger occurrence, etc.), and/or with any other suitable timing, Strong col 20, lines 43-46 and including providing instructions for changing network device configurations in software, rerouting Ethernet cables, moving wireless access points, Strong col 20, lines 25-29).

Regarding claim 12, Strong as modified by Raghuramu teaches the device of claim 8, wherein the one or more processors are configured to, when performing the one or more actions: cause adjustment of one or more antennas for one of the wireless network devices (For example, S220 may adjust antenna patterns and/or gain to reduce network interference, Strong col 18, lines 50-51); receive feedback associated with causing the one or more antennas to be adjusted (In a second example, the user can confirm that the network configuration performed by the earlier steps are appropriate, Strong col 20, lines 34-36); and cause further adjustment of the one or more antennas for the one of the wireless network devices based on the feedback (e.g., periodically, sporadically, in response to trigger occurrence, etc.), and/or with any other suitable timing, Strong col 20, lines 43-46 and including providing instructions for changing network device configurations in software, rerouting Ethernet cables, moving wireless access points, Strong col 20, lines 25-29).

Regarding claim 13, Strong as modified by Raghuramu teaches the device of claim 8, Raghuramu further teaches wherein the diversity risk score indicates a risk associated with sharing of the wireline paths by the wireless network devices and the wireline network devices (reception computer may be low risk because of the limited information that the computer contains or can access. The sensitivity may thus be based on what information the entity has (e.g., stored on local storage) or has access to e.g., on file shares, network-based storage, servers, applications, Raghuramu [0032]).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. ( US 10660005 B1) in view of Raghuramu et al. (US 20200322369 A1).
Regarding claim 15, Lin teaches a non-transitory computer-readable medium storing a set of instructions (server 202 with program 300 of Fig. 1), the set of instructions comprising: 
one or more instructions that, when executed by one or more processors of a device (Program 300 is stored in persistent storage 210 for access and/or execution by one or more of the respective computer processors, col 5, lines 4-6), cause the device to: 
receive data (The mobile device communicates the navigation route provided by the navigation software to route mod 305. For example, route mod 305 may receive start and end points, road segments, driving maneuvers, departure time, predicted arrival time, and/or traffic information from the mobile device, col 5, lines 43-48) identifying a quantity of wireless network devices available for service (the total number of connected mobile device, col 8, lines 24-25) in a geographical location (the geographic location of the cell sites, col 7, line 2) and distance data identifying distances from the wireless network devices to the geographical location (distance between the checkpoint and the cell site, col 7, line 40; and By placing a checkpoint where the mobile device will be located at the end of the sequential time periods, col 7, lines 34-35);
assign scores to the quantity  (Selection mod 325 assigns a network load score of 0.40 to cell site J and a network load score of 0.55 to cell site K. Alternatively, selection mod 325 determines a network load score based on the total number of connected mobile devices, col 8, lines 21-25) and the distance data to generate a plurality of scores (Selection mod 325 determines that the remaining range of cell site J is 33 miles, and selection mod 325 assigns cell site J a distance score of 0.73. Similarly, selection mod 325 assigns cell site K a distance score of 0.40, col 8, lines 2-6).
However, Lin does not teach combine the plurality of scores to generate a diversity risk score for the geographical location; compare the diversity risk score to a diversity risk threshold scale; determine whether the diversity risk score satisfies one or more thresholds of the diversity risk threshold scale based on comparing the diversity risk score to the diversity risk threshold scale; and perform one or more actions based on whether the diversity risk score satisfies the one or more thresholds of the diversity risk threshold scale.
In an analogous art, Raghuramu teaches combine the plurality of scores to generate a diversity risk score for the geographical location (A risk score or risk associated with each network portion can then be determined based on the individual risk for each entity, entity type information, the network structure, sensitivity, other factors, [0040]; and network segmentation is performed based on where a device is located e.g., a specific location or a specific floor, [0070]); 
compare the diversity risk score to a diversity risk threshold scale (In response to a risk associated with an entity e.g., based on one or more vulnerabilities and above a threshold, embodiments may automatically isolate selected entity types e.g., based on a high-risk vulnerability, [0048]); 
determine whether the diversity risk score satisfies one or more thresholds of the diversity risk threshold scale based on comparing the diversity risk score to the diversity risk threshold scale (Sensitive or critical entities can be identified and visually flagged when within a network portion that has non-sensitive, non-critical devices, or vulnerable devices e.g., above a risk threshold, [0061]); and 
perform one or more actions based on whether the diversity risk score satisfies the one or more thresholds of the diversity risk threshold scale (Embodiments are able to use active scanning and probing and take active actions in response to a network portion risk exceeding a threshold or a network portion that is high risk being able to communicate with a high sensitivity network portion, [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the scores of Lin with the risk of Raghuramu to provide a methods and a system for preventing the spreading of an infection of a device or an attack through a network suggested.

Regarding claim 16, Lin as modified by Raghuramu teaches the non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to: monitor performance of the one or more actions to identify an additional action (At block 328, one or more passive actions are performed. The one or more passive actions may include monitoring or logging communications of one or more entities or a portion of a network portion, sending communications of an entity to another entity, Raghuramu [0122]); and perform the additional action (At block 330, one or more active actions are performed, Raghuramu [0123]).

Regarding claim 17, Lin as modified by Raghuramu teaches the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the device to perform the one or more actions, cause the device to one or more of cause one or more parameters to be changed for one of the wireless network devices; cause traffic to be rerouted from a path associated with one of the wireless network devices to a different path (The one or more active actions may include reassigning an entity or device to another network portion (e.g., VLAN, SSID, segment, subnet, etc.), Raghuramu [0123]); cause adjustment of one or more antennas for one of the wireless network devices; cause an autonomous vehicle or a technician to be dispatched to service one of the wireless network devices; cause a new path to be installed for one of the wireless network devices; or place an order for a new wireless network device.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. ( US 10660005 B1) in view of Raghuramu et al. (US 20200322369 A1) and further in view of Strong.
Regarding claim 19, Lin as modified by Raghuramu teaches the non-transitory computer-readable medium of claim 15.
However, Lin and Raghuramu do not teach wherein the one or more instructions, that cause the device to perform the one or more actions, cause the device to: cause one or more parameters to be changed for one of the wireless network devices; receive feedback associated with causing the one or more parameters to be changed; and cause the one or more parameters to be further changed for the one of the wireless network devices based on the feedback.
In an analogous art, Strong teaches wherein the one or more instructions, that cause the device to perform the one or more actions, cause the device to: cause one or more parameters to be changed for one of the wireless network devices (For example, S220 may adjust antenna patterns and/or gain to reduce network interference, Strong col 18, lines 50-51); receive feedback associated with causing the one or more parameters to be changed (In a second example, the user can confirm that the network configuration performed by the earlier steps are appropriate, Strong col 20, lines 34-36); and cause the one or more parameters to be further changed for the one of the wireless network devices based on the feedback (e.g., periodically, sporadically, in response to trigger occurrence, etc.), and/or with any other suitable timing, Strong col 20, lines 43-46 and including providing instructions for changing network device configurations in software, rerouting Ethernet cables, moving wireless access points, Strong col 20, lines 25-29).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the scores of Lin and the risk of Raghuramu with the path of Strong to provide a methods and a system to create new and useful systems and methods for enhanced mesh networking as suggested.

Regarding claim 20, Lin as modified by Raghuramu teaches the non-transitory computer-readable medium of claim 15.
However, Lin and Raghuramu do not teach wherein the one or more instructions, that cause the device to perform the one or more actions, cause the device to: cause traffic to be rerouted from a path associated with one of the wireless network devices to a different path; receive feedback associated with causing the traffic to be rerouted from the path associated with the one of the wireless network devices to the different path; and cause traffic to be rerouted from the path associated with the one of the wireless network devices to another different path based on the feedback.
In an analogous art, Strong teaches wherein the one or more instructions, that cause the device to perform the one or more actions, cause the device to: cause traffic to be rerouted from a path associated with one of the wireless network devices to a different path (including providing instructions for changing network device configurations in software, rerouting Ethernet cables, moving wireless access points, Strong col 20, lines 25-29); receive feedback associated with causing the traffic to be rerouted from the path associated with the one of the wireless network devices to the different path (In a second example, the user can confirm that the network configuration performed by the earlier steps are appropriate, Strong col 20, lines 34-36); and cause traffic to be rerouted from the path associated with the one of the wireless network devices to another different path based on the feedback (e.g., periodically, sporadically, in response to trigger occurrence, etc.), and/or with any other suitable timing, Strong col 20, lines 43-46 and including providing instructions for changing network device configurations in software, rerouting Ethernet cables, moving wireless access points, Strong col 20, lines 25-29).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the scores of Lin and the risk of Raghuramu with the path of Strong to provide a methods and a system to create new and useful systems and methods for enhanced mesh networking as suggested.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. ( US 10660005 B1) in view of Raghuramu et al. (US 20200322369 A1) and further in view of Monajemi et al. (US 20200229086 A1).
Regarding claim 18, Lin as modified by Raghuramu teaches the non-transitory computer-readable medium of claim 15.
However, Lin and Raghuramu do not teach wherein wireline network devices provide a wireline private service for an entity at the geographical location and the wireless network devices provide backup connectivity to the wireline private service.
In an analogous art, Monajemi teaches wherein wireline network devices provide a wireline private service for an entity at the geographical location and the wireless network devices provide backup connectivity to the wireline private service (Site Type A: a site connected to the network (e.g., via a private or VPN link) using a single CE router and a single link, with potentially a backup link (e.g., a 3G/4G/LTE backup connection). For example, a particular CE router 110 shown in network 100 may support a given customer site, potentially also with a backup link, such as a wireless connection, [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the scores of Lin and the risk of Raghuramu with the connection of Monajemi to provide a methods and a system to create new and useful systems and methods for enhanced mesh networking as suggested.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Strong in view of Raghuramu et al. (US 20200322369 A1) and further in view of Lin et al. ( US 10660005 B1).
Regarding claim 14, Strong as modified by Raghuramu teaches the device of claim 8.
However, Strong and Raghuramu do not teach wherein the plurality of scores include at least: a score associated with the quantity of wireless network devices available for service in the geographical location, and a score associated with the distance data identifying the distances from the wireless network devices to the geographical location.
In an analogous art, Lin teaches wherein the plurality of scores include at least: a score associated with the quantity of wireless network devices available for service in the geographical location (Selection mod 325 assigns a network load score of 0.40 to cell site J and a network load score of 0.55 to cell site K. Alternatively, selection mod 325 determines a network load score based on the total number of connected mobile devices, col 8, lines 21-25), and a score associated with the distance data identifying the distances from the wireless network devices to the geographical location (Selection mod 325 determines that the remaining range of cell site J is 33 miles, and selection mod 325 assigns cell site J a distance score of 0.73. Similarly, selection mod 325 assigns cell site K a distance score of 0.40, col 8, lines 2-6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the scores of Strong and the risk of Raghuramu with the score of Lin to provide a methods and a system optimize the network as suggested.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Strong in view of Raghuramu et al. (US 20200322369 A1) and further in view of Monajemi et al. (US 20200229086 A1).
Regarding claim 6, Strong as modified by Raghuramu teaches the method of claim 1.
However, Strong and Raghuramu do not teach wherein the wireline network devices provide a wireline private service for an entity at the geographical location and the wireless network devices provide backup connectivity to the wireline private service.
In an analogous art, Monajemi teaches wherein wireline network devices provide a wireline private service for an entity at the geographical location and the wireless network devices provide backup connectivity to the wireline private service (Site Type A: a site connected to the network (e.g., via a private or VPN link) using a single CE router and a single link, with potentially a backup link (e.g., a 3G/4G/LTE backup connection). For example, a particular CE router 110 shown in network 100 may support a given customer site, potentially also with a backup link, such as a wireless connection, [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the scores of Strong and the risk of Raghuramu with the connection of Monajemi to provide a methods and a system to create new and useful systems and methods for enhanced mesh networking as suggested.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Strong in view of Raghuramu et al. (US 20200322369 A1) and further in view of Zhang et al. (US 10992972 A1).
Regarding claim 7, Strong as modified by Raghuramu teaches the method of claim 1.
However, Strong and Raghuramu do not teach wherein combining the plurality of scores to generate the diversity risk score for the geographical location comprises: computing a sum of the scores assigned to the one or more of the quantity, the distance data, the signal strengths, the carrier data, or the path data to generate the diversity risk score for the geographical location.
In an analogous art, Zhang teaches wherein combining the plurality of scores to generate the diversity risk score for the geographical location comprises: computing a sum of the scores assigned to the one or more of the quantity, the distance data, the signal strengths, the carrier data, or the path data to generate the diversity risk score for the geographical location (For example, the risk coefficient may be calculated by calculating a distance weight based on a distance between a remaining location and the base location; calculating a device score for each device used at the remaining location based on whether the device has been previously used at the base location; summing the device scores to generate an intermediate score for the remaining location; and generating the risk coefficient from the intermediate score and the distance weight, col 19, lines 38-46).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the scores of Strong and the risk of Raghuramu with the risk of Zhang to provide a methods and a system to determine when a service is at risk as suggested.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sidhu et al. (US 9510251 B) discloses a continual learning process is applied to a class of risk estimate-based algorithms and associated risk thresholds used for deciding when to initiate a handoff between different types of network connections that are available to a mobile device having telephony functionality.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641                                                                                                                                                                                         


/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641